            Case 5:17-cv-05297-EGS Document 34 Filed 10/12/18 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMAL LARIBI, ET AL.,                          :
                             Plaintiffs,      :         CIVIL ACTION NO. 17-5297
                                              :
       v.                                     :
                                              :
JUAN PENA, ET AL.,                            :
                             Defendants.      :

                                           ORDER

       AND NOW, this 12th day of October, 2018, the parties having settled the above-

captioned action, and pursuant to Rule 41.1(b) of the Local Rules of Civil Procedure of this

Court, it is hereby ORDERED that this action is DISMISSED WITH PREJUDICE, pursuant

to agreement and without costs.

                                           BY THE COURT:




                                           By: /s/ Shana Restucci
                                             Shana Restucci, Civil Deputy Clerk
                                             The Honorable Edward G. Smith
                                             Shana_Restucci@paed.uscourts.gov
